—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 19, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant’s only contention on this appeal is that his sentence of 5 to 10 years’ imprisonment was harsh and excessive. Defendant was allowed to plead guilty to one count of burglary in the second degree in full satisfaction of a seven-count indictment. Further, defendant pleaded guilty knowing that he would be sentenced as a second felony offender to the term of imprisonment ultimately imposed by County Court, which is less than the harshest possible sentence. Given these facts, as well as defendant’s criminal record, we find no basis upon which to disturb the sentence imposed by County Court (see, People v Gonzalez, 178 AD2d 850, lv denied 79 NY2d 948; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Mikoll, Yesawich Jr., Levine and Casey, JJ., concur. Ordered that the judgment is affirmed.